Citation Nr: 1025794	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-01 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for narcotic addiction, to 
include as secondary to service-connected residuals of a modified 
Bristow repair of the left shoulder with recurrent tendonitis.

3.  Entitlement to service connection for hyperkeratotic lesions 
on the plantar surface of the bilateral feet.

4.  Entitlement to a disability rating in excess of 20 percent 
for the residuals of a modified Bristow repair of the left 
shoulder with recurrent tendonitis.

5.  Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease (DJD) of the right wrist.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from February 1979 to April 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

Procedural History

In September 2006, the appellant filed claims of entitlement to 
increased disability ratings for his left shoulder and right 
wrist disabilities as well as a claim of entitlement to service 
connection for hyperkeratotic lesions on the plantar surface of 
the bilateral feet.  A December 2006 rating action continued the 
previously assigned disabilities ratings [20 percent for the left 
shoulder and 10 percent for the right wrist] and denied 
entitlement to service connection for the bilateral foot 
disability.  The appellant submitted his Notice of Disagreement 
(NOD) with this determination in June 2007 and timely perfected 
his appeal in December 2007.
In June 2007, the appellant filed additional claims of 
entitlement to service connection for PTSD, narcotic addiction, a 
right ankle disability and TDIU.  An April 2008 rating action 
denied all of the appellant's claims.  In July 2008, the 
appellant submitted his NOD with this determination and timely 
perfected his appeal in March 2009.

The appellant participated in a Decision Review Officer hearing 
in January 2009 and in a Board Central Office hearing in March 
2010, with the undersigned Veterans Law Judge.  Transcripts of 
both these proceedings have been associated with the appellant's 
claims file.

Following the issuance of the last Supplemental Statement of the 
Case (SSOC) in July 2009, the appellant submitted additional 
medical evidence.  In correspondence dated in June 2010, the 
appellant [via his representative] specifically waived agency of 
original jurisdiction consideration of this evidence.  See 38 
C.F.R. § 20.1304 (2009).

The issue of entitlement to service connection for a right 
shoulder disability, to include as secondary to the 
service-connected left shoulder disability, has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over this issue, and it 
is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for 
hyperkeratotic lesions on the plantar surface of the bilateral 
feet and narcotic addiction as well as entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The appellant will be notified if further action 
on his part is required.





FINDINGS OF FACT

1.  The appellant has a current diagnosis of PTSD.

2.  The appellant did not engage in combat with the enemy.

3.  There is no credible, verifying evidence of the appellant's 
reported stressors.

4.  The appellant's left shoulder disability is manifested by 
tenderness, painful movement and limitation of motion with x-ray 
evidence of degenerative changes in the left shoulder joint.  
Objective clinical findings include range of abduction to 88 
degrees.

5.  The appellant's DJD of the right wrist is manifested by 
limitation of motion of the right wrist joint, swelling and pain 
on palmar flexion; there is no medical evidence of ankylosis.

6.  The evidence does not demonstrate that the appellant's 
service-connected left shoulder and right wrist disabilities are 
so exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2009).

2.  The criteria for a disability rating in excess of 20 percent 
for the residuals of a modified Bristow repair of the left 
shoulder with recurrent tendonitis have not been met.  38 
U.S.C.A. § 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5299-5201 
(2009).

3.  The criteria for a disability rating in excess of 10 percent 
for DJD of the right wrist have not been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §, 4.71a, Diagnostic Codes 5010, 5215 (2009).

4.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claims; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

Prior to and following the initial adjudication of the 
appellant's claims, letters dated in September 2006 and May 2008 
fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, 
at 187.  The Court held that to satisfy the first Quartuccio 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet a four part test laid out in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) overruled the 
Vazquez-Flores in part, striking claimant-tailored and "daily 
life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  

Thus modified, VA must notify the claimant that, 1) to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, 2) a disability rating 
will be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment, and 3) provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, 
overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  This was accomplished by the May 2008 
notice letter.

The September 2006 and May 2008 notice letter also informed the 
appellant of how VA determines the appropriate disability rating 
or effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2009) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his claims, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board concludes a PTSD examination is not needed in this case 
because the only evidence indicating the appellant "suffered an 
event, injury or disease in service" is his own lay statements.  
Such evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only of a 
lay statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial 
error in Board's statement of reasons or bases regarding why a 
medical opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
appellant's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be associated 
with [his] symptoms").  See also Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the veteran 
suffered an event, injury, or disease in service," is required 
to trigger VA's duties pursuant to § 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the 
Secretary's obligations under § 5103A to provide a veteran with a 
medical examination or to obtain a medical opinion is triggered 
if the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not provide 
evidence of a past event.

With regard to the increased rating claims, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the appellant.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).
The RO provided the appellant with appropriate VA examinations in 
October 2006 and January 2009.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the appellant's service-connected disorders since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The January 2009 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate upon 
which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (affirming that a medical opinion is adequate if 
it provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  The Merits of the Claims

A.  Service Connection

The appellant contends that he currently suffers from PTSD as a 
result of his time in active duty service.  Specifically, he 
claims that he was assigned to guard duty aboard the U.S.S. 
HALEAKALA in December 1979.  At that time, the ship was docked in 
Manila, Republic of the Philippines, and Muslims were protesting 
the presence of the ship while "burning stuff in effigy" and 
shouting.  The appellant claims that he was given a rifle without 
ammunition during this protest and told "not to worry about 
it".  He reported that he feared for his life because he had no 
ammunition and was sure that the protesters were armed.  The 
appellant also reported providing assistance "picking up boat 
people from Vietnam or Cambodia" and that several of these boats 
were blown up after the people were unloaded.  See VA Medical 
Center (VAMC) Treatment Record, August 20, 2007.

The appellant also claims that he was on an ammunition ship in 
the Persian Gulf during the Iran Hostage Crisis.  He stated that 
this caused him to fear for his life.  See Board Central Office 
Hearing Transcript, p. 24, March 9, 2010.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b) (2009).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (2009).  

If the claimed stressor is related to combat, service department 
evidence that a veteran engaged in combat or that a veteran was 
awarded the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the claimed 
in-service stressor.  "Credible supporting evidence" of a non-
combat stressor may be obtained from service records or other 
sources.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  However, 
the regulatory requirement for "credible supporting evidence" 
means that "the Veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  See Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

The appellant has numerous diagnoses of PTSD.  The disorder is 
attributed to the appellant's service.  However, "[j]ust because 
a physician or other health professional accepted the appellant's 
description of his in-service experiences as credible and 
diagnosed the appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  See 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  A finding that 
a veteran engaged in combat with the enemy during active service, 
or independent evidence which confirms his account of in-service 
stressors is necessary to establish service connection for PTSD. 

The Veteran did not serve during a period of war, nor does he 
contend that he was engaged in combat with the enemy.  
Accordingly, there must be credible supporting evidence of record 
that a stressor occurred in order to warrant service connection.  
His lay testimony is insufficient, standing alone, to establish 
service connection.  See Cohen v. Brown, 10 Vet. App 128, 147 
(1997).

As noted above, the appellant reported that in December 1979, he 
was assigned to unarmed guard duty aboard the U.S.S. HALEAKALA 
during a protest in the Philippines.  VA provided this 
information to the United States Army and Joint Services Records 
Research Center (JSRRC) for verification.  In October 2008, JSRRC 
responded that the history from the U.S.S. HALEAKALA had been 
reviewed and that it was on Western Pacific deployment from 
September 8, 1979 to April 1, 1980.  Specifically, it was noted 
that the ship was in port in Manila, Republic of the Philippines, 
from December 24, 1979 to December 28, 1979.  According to the 
National Archives & Records Administration, Navy deck logs of 
commissioned ships were the only documents that recorded 
significant hourly activities.  In this case, the deck logs for 
the U.S.S. HALEAKALA did not memorialize any incidents or 
protests, consistent with the appellant's contentions.  See JSRRC 
Response, October 27, 2008.

Review of the available records was negative for any 
corroboration of the appellant's claimed stressors.  The Board is 
not required to accept an appellant's uncorroborated, nonspecific 
account of his active service experiences.  See Swann v. Brown, 5 
Vet.  App. 229, 233 (1993).

In short, the Board finds that the preponderance of the evidence 
is against verification of the appellant's stressors.  The law 
requires verification; therefore, the claim for service 
connection for PTSD is denied.  See 38 C.F.R. § 3.304(f) (2009).  
As the claim fails for lack of a credible, verified stressor, 
further inquiry into a nexus between the PTSD and the stressor is 
moot.  Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the benefit 
of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for service 
connection for PTSD.  See Gilbert, 1 Vet. App. at 53. 

B.  Increased Disability Ratings

The appellant contends that the service-connected residuals of 
his left shoulder Bristow repair with recurrent tendonitis and 
right wrist disability warrant higher disability ratings.

Relevant Law and Regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2009).

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. § 4.1 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, the 
Court has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Staged ratings are, however, appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings. The relevant temporal focus for 
adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from one year before the 
claim was filed until VA makes a final decision on the claim.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. § 4.10 (2009).  Disability 
of the musculoskeletal system is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  See 38 
C.F.R. § 4.40 (2009).  Consideration is to be given to whether 
there is less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability of 
station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

The intent of the schedule is to recognize painful motion with 
joint or particular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2009).

Left Shoulder Disability

The appellant's service-connected left shoulder disability is 
currently denominated "status post modified Bristow repair of 
the left shoulder with recurrent tendonitis."  The January 2009 
VA examination reflects a current diagnosis of status post 
modified Bristow repair of the left shoulder with DJD of the 
acromioclavicular joint.  See VA Joints Examination Report, 
January 23, 2009.  



Assignment of Diagnostic Code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

There is no rating code for residuals of a modified Bristow 
repair of the shoulder.  The appellant's service-connected left 
shoulder disability is therefore rated by analogy.  See 38 C.F.R. 
§ 4.20 (2009) [when an unlisted condition is encountered it will 
be permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous].  The medical evidence of record indicates that the 
appellant's service-connected left shoulder disability is 
primarily manifested by DJD, pain, weakness and limitation of 
motion.  Thus, rating under Diagnostic Codes 5010 [arthritis] and 
5201 [limitation of motion] is appropriate.

The Board notes that 38 C.F.R. § 4.71, Plate I shows that normal 
measurements for forward flexion and abduction of the arm are to 
180 degrees.  The midway point between the side and shoulder is 
90 degrees.

Schedular Rating

Arthritis, due to trauma, substantiated by X-ray findings will be 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2009).  Under Diagnostic Code 5003 
[degenerative arthritis], arthritis of a major joint be rated 
under the criteria for limitation of motion of the affected 
joint.  For the purpose of rating disabilities due to arthritis, 
the shoulder is considered a major joint.  See 38 C.F.R. § 4.45 
(2009).


Under Diagnostic Code 5201, limitation of motion to shoulder 
level in the major or minor extremity warrants a 20 percent 
evaluation.  Limitation of motion to midway between the side and 
shoulder level warrants a 20 percent evaluation for the minor 
extremity.  Limitation of motion to 25 degrees from the side 
warrants a 30 percent evaluation for the minor extremity.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2009).

The Board observes that the appellant is right-handed and so his 
left upper extremity is his minor, non-dominant extremity.  See 
38 C.F.R. § 4.69 (2009) [a distinction is made between major 
(dominant) and minor musculoskeletal groups for rating purposes, 
and only one extremity is to be considered major].

The Veteran has been assigned a 20 percent disability rating.  In 
order to warrant the next higher 30 percent disability rating for 
the non-dominant extremity under Diagnostic Code 5201, there must 
be evidence of motion limited to 25 degrees of the side.

Abduction range of motion was consistently exhibited by the 
appellant throughout the appeal period.  During both the October 
2006 and January 2009 VA examinations, he experienced loss of 
range of arm motion, with additional loss of function due to 
weakness and fatigue (abduction limited to 88 degrees out of 180 
without pain, with no additional loss of range of motion on 
repetition).  See October 2006 and January 2009 VA examination 
reports.  These measurements fall well above of the limitation of 
motion required to warrant a higher schedular rating.  There is 
no showing in any medical report of arm motion limited to 25 
degrees, or any approximation thereof, which would allow for the 
assignment of a 30 percent disability rating.  The ranges of 
motion, in the 85-90 degree range, closely approximate shoulder 
level, which warrants the assignment of a 20 percent rating.

Accordingly, there is no basis in the record for the assignment 
of a disability rating in excess of the currently assigned 20 
percent for the service-connected musculoskeletal disability.


DeLuca Considerations

The Board has considered whether an increased disability rating 
is warranted for the appellant's left shoulder disability based 
on functional loss due to pain, weakness, excess fatigability, 
incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 
and 4.59 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The appellant has repeatedly complained of pain that can be 
elicited raising his left arm above his shoulder level.  The 
October 2006 and January 2009 VA examiners specifically noted 
that while there was pain upon repetitive use, there was no 
additional loss of motion upon repetitive use.  See October 2006 
and January 2009 VA Examination Reports.

There is no evidence showing a lack of function of the 
appellant's left arm that would allow for a higher rating under 
Diagnostic Code 5201.  While it is clear that range of motion was 
limited during the VA examinations, these findings do not allow 
for the assignment of a higher rating.  The October 2006 and 
January 2009 VA examination reports reflect that repetitive 
motion testing was performed on the appellant's upper left 
extremity, which produced pain, weakness and lack of endurance.  
However, these examination reports do not reflect that the 
appellant's range of motion of his left arm was limited upon such 
repetitive testing.  Based on these findings, the Board finds 
that the medical evidence demonstrates no additional functional 
loss, which would necessitate an increased rating under 
Diagnostic Code 5201.  There is no evidence of functional loss 
equivalent to limitation of the left (non-dominant) arm to midway 
between the side and shoulder level.

Conclusion

In summary, for the reasons and bases expressed above, the Board 
has concluded that the preponderance of the evidence is against 
the appellant's claim of entitlement to an increased rating for 
the service-connected left shoulder disability.  The benefit 
sought on appeal is accordingly denied.


Hart and Extraschedular Considerations

In the interest of economy, the Board will address the matters of 
staged ratings and referral of the appellant's service-connected 
disabilities for consideration of extraschedular ratings in a 
common discussion below.

Right Wrist DJD

The appellant is currently diagnosed with advanced DJD of the 
right wrist, particularly of the radiocarpal joint and the carpal 
joints.  See VA Joints Examination Report, January 23, 2009.

Assignment of Diagnostic Code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts, supra.  
One diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio, supra.  In this case, the Board has 
considered whether another rating code is "more appropriate" than 
those used by the RO.  See Tedeschi, supra.

The appellant is currently assigned a 10 percent disability 
rating for DJD of the right wrist under Diagnostic Codes 5010 
[traumatic arthritis] - 5215 [limitation of motion of the wrist].  
See 38 C.F.R. § 4.27 (2009) [hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

Schedular Rating

As noted above, traumatic arthritis is ratable as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis is rated in accordance with 38 C.F.R. § 
4.71a, DC 5003, which provides that when arthritis is established 
by X-ray findings it will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the specific 
joint or joints involved.  

Diagnostic Code 5215 provides for a maximum 10 percent rating for 
limitation of motion of the wrist where dorsiflexion is less than 
15 degrees or where palmar flexion is limited in line with 
forearm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.

Under Diagnostic Code 5214, a 50 percent rating is assigned for 
ankylosis of the major wrist when ankylosis is unfavorable, in 
any degree of palmar flexion, or with ulnar or radial deviation.  
A 40 percent rating is assigned for ankylosis of the major wrist 
when there is ankylosis in any other position except favorable.  
A 30 percent rating is assigned for ankylosis of the major wrist 
that is favorable in 20 degrees to 30 degrees dorsiflexion.  
Extremely unfavorable ankylosis will be rated as loss of use of 
the hands under Diagnostic Code 5125.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5214.

For VA purposes, normal dorsiflexion of the wrist is from 0 to 70 
degrees, and normal palmar flexion is from 0 to 80 degrees.  
Normal ulnar deviation of the wrist is from 0 to 45 degrees, and 
normal radial deviation is from 0 to 20 degrees.  See 38 C.F.R. § 
4.71, Plate I (2009).  The Diagnostic Codes pertaining to 
impairment of the elbow, forearm, wrist, hand, and fingers apply 
different disability ratings based upon whether the major or 
minor arm is affected.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5213 through 5230.

VA medical examination in October 2006 showed no deformity, 
effusion, instability, or swelling of the right wrist.  Palmar 
flexion, dorsiflexion and ulnar deviation were to 10 degrees, 
with pain beginning at 5 degrees.  Radial deviation was to 5 
degrees, with pain.  No additional limitation of motion due to 
pain, weakness, fatigue, or repetitive use was shown and there 
was no weakened movement or incoordination.  X-rays revealed no 
apparent fractures or subluxation but did reveal degenerative 
arthritic changes involving the radiocarpal carpal joints.  The 
appellant was diagnosed with DJD of the right wrist.  See VA 
Joints Examination Report, October 21, 2006.
VA medical examination in January 2009 showed no deformity, 
effusion or instability, but did demonstrate swelling.  Palmar 
flexion and dorsiflexion were to 20 degrees, ulnar deviation was 
to 35 degrees and radial deviation was to 10 degrees.  Pain was 
noted with all motion at maximum ranges and repetition increased 
the intensity of the appellant's pain.  His grip strength was 
noted to be slightly diminished.  The appellant was diagnosed 
with advanced DJD of the right wrist, particularly in the 
radiocarpal joint.  See VA Joints Examination Report, January 23, 
2009.

Notice is taken that the appellant is already in receipt of the 
highest schedular evaluation assignable under DC 5215 on the 
basis of limitation of motion of his right wrist.  There is no 
foundation for the assignment of a separate evaluation on the 
basis of arthritis of the right wrist, as the basis for rating 
arthritis is also limitation of motion.  See VAOPGCPREC 9- 2004, 
69 Fed. Reg. 59990 (2004); VAOPGCPREC 9- 98, 63 Fed. Reg. 56704 
(1998); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  The only 
other Diagnostic Code pertaining specifically to the wrist 
requires a showing of ankylosis in varying degrees, but there is 
no showing that the residuals of the appellant's right wrist 
arthritis are manifested by ankylosis.  

Because the appellant's right wrist disability is currently 
assigned the maximum disability rating available under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215, the existence of objective 
evidence of pain or additional motion loss with repetitive motion 
does not warrant the assignment of an increased schedular 
evaluation under 38 C.F.R. §§ 4.40, 4.45 or DeLuca, given that 
pain or functional loss cannot be the basis for an award under a 
diagnostic code in excess of the maximum evaluation under that 
particular diagnostic code.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  Furthermore, there is no indication of any 
additional loss of motion due to pain, flare-ups, weakness, 
repetitive use, or incoordination.

Conclusion

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for an initial 
rating in excess of 10 percent for the appellant's traumatic 
arthritis of the right wrist.  Accordingly, the benefit-of-the-
doubt doctrine is not applicable and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert, supra.

III.  Additional Considerations

Hart Considerations

The appellant's left shoulder and right wrist disabilities have 
been rated, respectively, 20 percent and 10 percent disabling, 
since the date of the appellant's claim for increased disability 
evaluations, September 12, 2006.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to apply 
staged ratings when assigning an increased rating.  In answering 
this question in the affirmative, the Court held that staged 
ratings are appropriate for increased rating claims when the 
factual findings show distinct time periods where the service-
connected disabilities exhibited symptoms that would warrant 
different ratings.

In reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date assigned 
may be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that an 
increase in disability had occurred within that time frame.  See 
38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  The appellant filed formal claims for increased 
ratings for his service-connected left shoulder and right wrist 
disabilities on September 12, 2006.  In this case, therefore, the 
relevant time period is from September 12, 2005 to the present.

The evidence of record, to include the October 2006 and January 
2009 VA examination reports, does not indicate that the 
appellant's left shoulder and right wrist disabilities were more 
or less severe during the appeal period under consideration.  
Staged ratings are therefore not appropriate.

Extraschedular Considerations

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors, which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the VA Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

Neither the appellant nor his representative expressly raised the 
matter of entitlement to extraschedular ratings for the left 
shoulder and right wrist disabilities.  The appellant's 
contentions have been limited to those discussed above, i.e., 
that his disabilities are more severe than are reflected by the 
currently assigned ratings.  See Brannon v. West, 12 Vet. App. 32 
(1998) [while the Board must interpret a claimant's submissions 
broadly, the Board is not required to conjure up issues that were 
not raised by the claimant].  Moreover, the appellant and his 
representative have not identified any factors which may be 
considered to be exceptional or unusual with respect to the 
service-connected disabilities and the Board has been similarly 
unsuccessful.

The record does not show that the appellant has required frequent 
hospitalizations for his service-connected left shoulder and 
right wrist.  There is no unusual clinical picture presented, nor 
is there any other factor which takes the disabilities outside 
the usual rating criteria.

In short, the evidence does not support the proposition that the 
appellant's left shoulder and right wrist disabilities present 
such an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and warrant the assignment of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1) (2009).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a disability rating in excess of 20 percent for 
the residuals of a modified Bristow repair of the left shoulder 
with recurrent tendonitis is denied.

Entitlement to a disability rating in excess of 10 percent for 
DJD of the right wrist is denied.


REMAND

After a thorough review of the appellant's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the appellant's claims of 
entitlement to service connection for hyperkeratotic lesions on 
the plantar surface of the bilateral feet, a narcotic addiction, 
to include as secondary to service-connected left shoulder 
disability as well as for TDIU.

As noted above, the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is necessary 
to make a decision on the claim, as defined by law.  The case of 
McLendon, supra, held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case. 

Bilateral Foot Disability

In the present case, review of the appellant's service treatment 
records reveals that in March 1979, the appellant complained of 
calluses of the bilateral feet.  His skin was yellowish in color 
and burning and itching were present on the bilateral pads of the 
feet, with callus build-up on the bilateral hallux plantar.  See 
Service Treatment Record, March 14, 1979.  In June 1981, the 
appellant was again seen with complaints of foot pain.  Upon 
physical examination, a two by three centimeter keratolytic 
lesion was noted on the sole of the appellant's left foot.  
Specifically, on the third metatarsophalangeal joint, secondary 
to forefoot structural imbalance factors.  Some fibrous 
inervation suggested a viral component.  The impression was a 
plantar wart.  See Service Treatment Record, June 1, 1981.

Further, the Board notes the appellant's current diagnoses of 
fungal infection of the feet and hyperkeratosis under the 
metatarsal heads bilaterally.  See VAMC Treatment Records, 
generally.

It is clear that the appellant suffered from bilateral foot 
problems during his time in active duty service and that he has a 
currently diagnosed bilateral foot disability.  The claims file 
is negative for a medical opinion to determine the nature and 
etiology of the appellant's current disability.  As there is 
insufficient evidence to decide the case, the appellant must be 
afforded a VA foot examination.  See McLendon, supra.


Narcotic Addiction

The appellant argues that while receiving treatment for his left 
shoulder in service, he was given morphine and Tramadol to assist 
him with pain.  He further asserts that this began his addiction 
to prescription pain medication.  The appellant has stated that 
continuing the prescription pain medication after service was 
essential to deal with his service-connected left shoulder pain 
as well as to maintain employment.

Direct service connection may be granted only when a disability 
was incurred in or aggravated in line of duty, and not the result 
of the appellant's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  See 38 C.F.R. § 3.301 (2009).

The isolated and infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy or 
experience their effects, the effects result proximately, and 
immediately in disability or death, such disability or death will 
be considered the result of the person's willful misconduct.  
Organic diseases and disabilities which are a secondary result of 
the chronic use of drugs and infections coinciding with the 
injection of drugs will not be considered of willful misconduct 
origin.  (See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.)  Where drugs are used for therapeutic purposes or where 
use of drugs or addiction thereto, results from a service-
connected disability, it will not be considered of misconduct 
origin.  See 38 C.F.R. § 3.301(c)(3) (2009).

For the purpose of this paragraph, alcohol abuse means the use of 
alcoholic beverages over time, or such excessive use at any one 
time, sufficient to cause disability to or death of the user; 
drug abuse means the use of illegal drugs (including prescription 
drugs that are illegally or illicitly obtained), the intentional 
use of prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances other 
than alcohol to enjoy their intoxicating effects.  See 38 C.F.R. 
§ 3.301(d) (2009).
"Willful misconduct" means an act involving conscious wrongdoing 
or known prohibited action.  A service department finding that 
injury, disease or death was not due to misconduct will be 
binding on VA unless it is patently inconsistent with the facts 
and the requirements of laws administered by VA.  (1) It involves 
deliberate or intentional wrongdoing with knowledge of or wanton 
and reckless disregard of its probable consequences.  (2) Mere 
technical violation of police regulations or ordinances will not 
per se constitute willful misconduct.  (3) Willful misconduct 
will not be determinative unless it is the proximate cause of 
injury, disease or death.  See 38 C.F.R. § 3.1(n) (2009).

Review of the record indicates that the appellant had surgery on 
his left shoulder while in service.  Thereafter, both the medical 
and lay evidence of record establishes that the appellant has 
struggled with prescription medication addiction since his time 
in service.  As no medical opinion has been associated with the 
claims file to determine the whether the appellant's current 
methadone treatment for narcotic addiction is the result of his 
in-service surgery, a VA examination must be obtained.

TDIU

Additionally, the Board notes that since the issue of TDIU is 
inextricably intertwined with consideration of the claims for 
service connection for a bilateral foot disorder and a narcotic 
addiction (See Parker v. Brown, 7 Vet. App. 116 (1994)) (issues 
are "inextricably intertwined" when a decision on one issue would 
have a "significant impact" on a veteran's claim for the second 
issue)), it will be deferred pending final disposition of the 
claim for service connection.

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to schedule the 
appellant for a VA foot examination with 
an appropriate expert to determine the 
nature and etiology of his current 
bilateral food disability.  The VA 
examiner should thoroughly review the 
appellant's claims file as well as a copy 
of this Remand, in conjunction with the 
appellant's examination.  It should be 
noted in the examination report that this 
has been accomplished.  The VA examiner 
should address the following:

(a)  State any diagnoses of the 
appellant's bilateral feet.

(b)  State whether it is at least as 
likely as not that any currently diagnosed 
foot disability is the result of the 
appellant's time in active duty service.  
In providing this opinion, the VA examiner 
should address the March 1979 and June 
1981 in-service foot complaints.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  The AMC is requested to schedule the 
appellant for a VA examination with an 
appropriate expert to determine the nature 
and etiology of his addiction to 
prescription pain medication.  The VA 
examiner should thoroughly review the 
appellant's claims file as well as a copy 
of this Remand, in conjunction with the 
appellant's examination.  It should be 
noted in the examination report that this 
has been accomplished.  The VA examiner 
should address the following:

(a)  State whether the appellant has a 
current narcotic addiction, specifically 
whether he is or was addicted to 
prescription pain medication for his left 
shoulder.

(b)  State whether it is at least as likely 
as not that any diagnosed narcotic 
addiction is the result of his in-service 
treatment for his left shoulder disability.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  Thereafter, the AMC must review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, review the requested 
medical opinion to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
implement corrective procedures.  The 
Board is obligated by law to ensure that 
the RO complies with its directives; where 
the remand orders of the Board are not 
complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims of entitlement to service 
connection for a bilateral foot disability, 
narcotic addiction and TDIU should be 
readjudicated.  If the claims remain 
denied, a SSOC should be provided to the 
appellant and his representative.  After 
they have had an adequate opportunity to 
respond, these issues should be returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2009).  




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


